247 S.W.3d 15 (2008)
Bonnie May DREPPARD, Respondent,
v.
Larry Dale DREPPARD, Appellant.
No. ED 89943.
Missouri Court of Appeals, Eastern District, Division Three.
January 29, 2008.
Rehearing Denied March 10, 2008.
Nathan S. Cohen, Clayton, MO, for appellant
Paul Martin, Mardi J. Montello, John Tajkowski, Clayton, MO, for respondent.
Before Roy L. Richter, P.J., Clifford H. Ahrens, J., and Glenn A. Norton, J.

ORDER
PER CURIAM.
Larry Dale Dreppard ("Father") appeals from the trial court's entry of judgment awarding fees in favor of Guardian Ad Litem, Mardi Montello ("GAL"), against *16 Father in the sum of $4,124.69. We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum for their information only, setting forth the facts and reasons for this order.
The judgment is affirmed pursuant to Rule 84.16(b).